Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3118 Page 1 of 49




                     Exhibit 2
                              Exhibit 2 Page 25
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3119 Page 2 of 49
 l
                                                                                   I




                                                                                   i-




                  ffiLIXJ ffiH
                                                                                       i


                                                                                       I



                                                                                       I

                                                                                       I
                                                                                       I

                                                                                           I

                                                                                           I



                                                                                           l
                                                                                           I




                                  ORIGINAL TRANSCRIPT



                         Transcript of the TestimonY of:

                                     Richard Fischer
                                                 K.J.P

                                                    V

                                        County of San Diego

                                          February 23,2017

                                                Volume     I




                          'P.:
                                 877.771.3312 i F: 877.561 -5538 i litivate'com




                                  Exhibit 2 Page 26
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3120 Page 3 of 49




            Richard Fischer                                                February 23,2017

      1       deputies to t.hese calls?
      2           A    For those, Yes. IL's     you should I                 guess

      3       you could say try to.
      4           O    Why do you do that?
      Jtr         A    For officer safetY Purposes.
      6            O      And that's Your Practice?
      1            A   I try to' yes.
       o
       O          O    Are you act.ually trained by the Sherif f ' s
       9      Department for these types of call-s or calls where                  a

     10       person could potentially come become violent or
     1l       there's, you know, an unknown factor/ are you
      I2      trained to bring more dePuties?
      13           A    I mean, w€ are' Yes. T mean, it's just
      L4      it's more of a practice like    it's not you shall
      15      take another deputy with You, but it's just good
      16      especially deputies that have been on for a little
      L1      bit, it's good I mean, it's just aLmost common
      1B      sense to bring at least another     one more cover
      t9      partner.
      20            O         A11 right.
      2I                At some point did you hear a call for cover
      22       regarding the 8385 Holden road?
      ,)<           A         Le5.


      24            O         And what did you do at that Point?
      25            A         I got. on the radio, because I was working

                                                                                        Page 42
                     L|TIVATE REPORTING + TRIAL SERVICES 1877.771 3312 | litivate.com

                                     Exhibit 2 Page 27
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3121 Page 4 of 49




            Richard Fischer                                                          February 23,2017

       1      in Lakeside and I                   was   in Santee. So I just said
       2      I'1I    en route code
                              be                        and lights and sirens and
       ?      started going that way.
       4          O    What was your unit designator that night,
       5      do you know?
       6                 A           I should have been 50 Paul 5 Charles, if
       '7
              Itm
       o
       U                 O           What. was    your physical descript.ion at the
       9      t.   ime   ?

      10                 A           What do you mean?
      11                 u           How   tall   are you?
      72                 A           I'm sl-x foot.
      13                 I           How much did you weigh at. the time?
      74                 f\          I would say 220, 225.
      l5                 n           Are you in more or less the same shape             now

      I6      as you were back then?
      L-l         A    I would say sor yes.
      1B          O    Did you go to the gym regularly back then?
      I9          n    I try Lo, yes.
      20          O    I think you told the Homici-de detectives
      21      that you would go to the gym before work pretty much
      22      every day.
      1J                 A           YCS      We11, I just. want to clarify,        because
      24       I have a kid now. So it's                     not as much        quite   as

      25       often            so         but at that time I believe that's

                                                                                                 Page 43
                              LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | litivate.com

                                             Exhibit 2 Page 28
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3122 Page 5 of 49




            Richard Fischer                                                 February 23,2017

       1      accurate.
       2           O      I hear they t.ake up a lot of your time.
                          You were    how old were you back then?
       4           A      2OI5?
       q
                   o      Yes.
       6           A    I should be twenty     was it April or
       '7
                   O    April.
       B           A    It. should be 29, I befieve.
       9           O    Al1, right. What time     well, how long did
      10      it take you to get there?
      11           A    I know it t.ook a couple minutes at l-east.
      L2      I cantt give you an exact time frame. But I know it
      13      fel-t like a long time, but I know several- minutes
      L4      for sure.
      15           O            got there were there already
                          When you
      L6      had secondary units already arrived?
      r'7         A    Yes.
      l8          O    So you were not the first backup deputy to
      1,9     arrive on scene?
      20           A   That's correct.
      ZL           O   What did you see when you pulled up front?
      22           A   f remember just.    saw flashing lights,
      23      obviously. But then I ran st.raight to the hallway
      24      and saw    I'm sorry     how to say his name.
      25      Mr. Fonzi?

                                                                                        Page 44
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                  Exhibit 2 Page 29
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3123 Page 6 of 49




             Richard Fischer                                                  February 23,2017

       1              O         Phounsy.
       2              A         Phounsy? On the ground. I believe he was
       3       already handcuffed at that time, and I saw him
       4       struggling with several deputies on the ground.
       Jtr         O     Okay. So you parked, you jumped out of
       6       your       car   I and you ran to the house?
       1              A         YeS.
       o
       I              O         How far away did you have to park?
       9              A         I would say a couple houses.
      10           O            Did you enter through the front door or
      11       through the garage?
      L2           A    I believe it was the garage.
      13           O At the time were you wearingi a vest?
      L4           A    Yes.
      15           O    Did you have front and back panels in?
      I6           A    Yes.
      L1           O    So prior to getting out of your call
      18       sorry. Prior t.o arriving but after gett.ing the
      I9       cover call, did you look up any information about
      20       the original call? So any comments to the original
      2L       call   ?

      22              A I don't believe I did. I was      I remember
      ZJ       my computer was very slow, and f was just      someone

      24       put out over the radio     I bel-ieve it's   the
      25       nearest cross st.reet is Prospect, because the

                                                                                          Page 45
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                       Exhibit 2 Page 30
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3124 Page 7 of 49




            Richard Fischer                                                  February 23,2017

       1      address street name didn't look familiar or sound
       2      familiar.
       3               So I remember I -- I don't think I had time
       4      to look at the ca1l, especially what was being put
       5      out, broadcasted. So I don't think I did, no.
       6          O    So, when you showed up there on scene, all
       7      you knew about the call was what you had originally
       o      heard over the radio?
       9            A         Yes.
      10            A         And t.hen the cover call-?
      11            A         The cover, Y€s.
      1,2           O         Okay. So you wafked inside.           How many

      13      d.eput.ies were already there in the hallway?
      I4            A         A lot.     I want to say maybe Like eight or
      15      so. Approximately.
      T6          O   Did you see any  I ' ll say familY
      L1      members but any people who were not law
      18      enforcement in the hallwaY?
      I9          A    I don't know where they were exactly. They
      20      were definitely in the house. But they were there.
      2t      I'm not sure where I saw them. Bedroom or whatnot.
      22          O    Okay. You don't remember seeing any of
      z5      them in t.he hallway at that Point?
      z4            A         I don't think so, no.
      LJ            a         But they could have been in the hal-lway?

                                                                                          Page 46
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                       Exhibit 2 Page 31
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3125 Page 8 of 49




           Richard Fischer                                                      February 23,2017

       1          A         Right..     Irm not saying either         way.      I can't
       2     say for sure
       3          (l         So you said there was             you remember there
       4     being about eight deputies in the hallway?
       5                     Yes.
       6           O        What were t.hese eight deputies doing?
       1          A          They were in the process of                we11,

       U     keeping him under control and max restrain him,
       9           u         A11 right.      So you said Mr. Phounsy was
      10     already in handcuffs when you arrived?
      11           .H.       I believe sor yes.
      I2           u         And how was Mr. Phounsy situated?
      13                     He was in the prone position on his
      I4     stomach.
      15           U         Facing        was his head facing towards you
      I6     when you walked into the hallway, or was he facing
      LI     away?

      1B           A  I believe he was facing toward me as you
      79     walk in that way.
      20         O    And was he handcuffed behind his back?
      a1           A         Yes.
      ZI

      22         O    So were these approximately eight deputies,
      23     were they holding him down?
      24         A    Yes. They were     some were holding him
      25     down. Some were trying to work     maneuver the cord

                                                                                            Page 47
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                      Exhibit 2 Page 32
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3126 Page 9 of 49




            Richard Fischer                                                  February 23,2017

       1      cuffs to get him        max restrained
       2          O           So when you walked in you saw the           maximum

       3      restraints out?
       4          A     I believe I did, yes.
       5            O         What was Mr. Phounsy doing when you walked
       6      in?
       1            A         He was just struggling.        He was just movangt
       R      side to side, just tried    I don't. know'the right
       9      word for it.  But he was just real-ly being
      1-0     aggressive. Just trying to escape is what it looked
      11      like.
      1"2        O     With eight deputies on him, I would imagine
      13      most of Mr. Phounsy was covered up. Is that a fair
      L4      statement       ?

      15              A Well, the sides of him were. But I could
      I6      stil-l have a good picture of him.
      L'7           O   What portions of Mr. Phounsy could you see
      18      when        you walked in?
      I9              A I saw his back, his legs, parts of his head
      20      here and there. They were trYing to keep that
      2I      controlled as wel-1.
      22          O     Was Mr. Phounsy saying anYthing?
      23          A     I don't remember him saying anything.
      24          O     Do you recall Mr. Phounsy saying anything
      25      at any point during the incident?

                                                                                          Page 48
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 2 Page 33
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3127 Page 10 of 49




           Richard Fischer                                                  February 23,2017

       1     other deputies were around me so
       2         O   Okay. So when you walk in the door, what
       3     do you    do?
       4          A   WelI, f'm running over to them, and I just
       q
             ask, "Hey, what do you guys need?" Because, l1ke I
       6     said, he was pretty sounded.
       1              And then someone j ust somebody said, "Help

       o     with the legs. " And so I just      downward pressure
       9     until they were finished doing the maximum
      10     restraints up top.
      11               And then once they finished up there, I
      I2     helped just connect the     the bottom port.ion of the
      13     max rest.raints to the    to the upper porti-on.
      !4          O Al1 right. So you did not apply the
      15     maximum restraints to the ankl-es?
      L6          A    I was there, and I believe someone el-se did
      I1     them. But I was      I may have, like, helped with a
      18     Ioop or so. But. I was more on t.he downward pressure
      T9     side until it was ready, and then I bel-ieve I did
      20     the clip on the top so
      2I         O All right. So you did not appfy the
      22     maximum restraint to the waist?
      23         A     To the waist? No.
      24         O     But you do beli-eve that you were the one
      25     that. connected the two?

                                                                                        Page   51
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                  Exhibit 2 Page 34
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3128 Page 11 of 49




            Richard Fischer                                                    February 23,2017

       1            A         Yes.
       2            O    Did you help bend Mr. Phounsy's legs to
       3      al_l-ow you to make the connect.ion, or was somebody
       4      else doing that
       5            A    No, I d.on't remember exactly bendlng the
       6      actual legs. But I know for sure someone el-se did
       '7
              help assist. But I would assume I did because I'm
              the one with the     connecting them so
       9          O    So how far back did you guys have to bend
      10      Mr. Phounsy's legs t.o make the connection? And, f or
      11      example, were his heels t.ouching his buttocks?
      L2            A         NO.

      r3            O         No? Something less than that?
      L4            A         Yes.
      15            O         How    far back were they bent, then, when you
      L6       actually       connected?
      L'7           A   I couldn't give an exact inch amount or
      1B       foot. But it's our practice that. we give them at
      I9       least I woul-d say six inches at the very least just
      20       to make sure t.herers some breat.hing room in t.here
      2L       SO

       22            u  I see. So j-t.'s your practice to make that
       ZJ      cord that connects the t.wo about six inches in
       24      Iength?
       25            Iil.     Well       I 'm sorry.     I 'm not understanding.

                                                                                            Page 52
                        LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate'com

                                      Exhibit 2 Page 35
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3129 Page 12 of 49




             Richard Fischer                                                       February 23,2017

       1              O          Less than two minutes?
       2              A I'd rather err on the safe side. But l-ess
       3       than five minutes. Because time was kind of goin'
        4      fast or slow during that time but
        5          O    So who was in charge there inside the
        6      hallway once you got there               ?


        1             fl'           the truth, I donrt remember who
                                 To tell     you
        U      the sergeant on duty was. But there was a sergeant
        9      there, I remember. But I honestly don't remember
      10       who.
      11            O   Do you recall anY of the deputies kind of
      I2       taking the lead role Lhere in the hallway when you
      13       were applying the maxlmum re st raint. s ?
      I4           A    I don't know, no.
      15            o   What was Mr. Phounsy doing as you apptied

      I6       or help appry the                   restraints?
                                              maximum
      I1               A          He was constantly strugglinq with us.
      1B           O When you say "struggling, " can you describe
      I9       specifically what he WAS doing?
      )n           A     I think he was just trying t.o roff over on
      2L       his side. Just trying to not l-et us conLrof him. I
      22       guess that's what you'd say. But just side to side
       ./<     moving. Wouldn't      wouldn't stay still.
      24           O At any point did Mr. Phounsy strike you?
      25               A          No.


                                                                                               Page 55
                            LITIVATE REPORTING + TRIAL SERVICES | 877.74.3312 | litivate.com

                                           Exhibit 2 Page 36
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3130 Page 13 of 49




            Richard Fischer                                                 February 23,2017

       1          O    Did you have any conversations with any ot
       2      the family members about anYthing?
       3          A    No.

       4          O    Do you recall hearing the family members
       5      say anything at any point.?
       6          A    I know I think I heard conversations,
       1      but. I don't remember anything like that, specifics-
       B           O   Did you write down any noLes about anythi-ng
       9      any of the family members had said?
      10            A         No.

      11-        O     So in your report in the third paragraph
      L2      about halfway through you sdY,
      13                     "I fel-t if I did not apply downward
      I4               pressure, Phounsy coul-d have escaped our
      15                control and conLinue to fight and injure
      L6                addj-tional deputies. "
      I1                What specifically       what informat.j-on did
      1B      you have t.o lead you to bef ieve that. Mr. Phounsy
      L9      would injure any deputies at that point?
      20          A     I -- wel-l    backing up to just the cover
      2I      call itself, when Deputy Collins first put out code
      22      cover, it was cl-ear, concj-se, just like normal,
      ZJ      "Hey, code cover. Get units here now."
      24                 And then shortly after hearing Deputy KrulI
      25      and Col-lj-ns get back on the radio screaming you

                                                                                         Page 69
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 2 Page 37
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3131 Page 14 of 49




           Richard Fischer                                                   February 23,2017

       1     could tell it was a fight, and it was     when I got
       2     there, there was bl-ood everywhere.
       3               And so I think I overheard    I can't say
       4     for sure, but I just knew Deputy Col-lins and Krull
       5     were going to the hosPital so
       6         O     A11 right.   So you did not see Deputy
       1     Coll-ins or Krul-l when you first arrived there?
       B         A     I don't recall seeing them, no.
       9         O     So you didn't have any conversations with
      10     Deput-y Collins or Krull when you first arrived
      t1     t.here   ?

      L2           A          I first arrived, ro.
                             When
      r3           O     When you in that hallway after arrivinq,
      I4     did any of the other deput.ies tell you that Deputy
      15     Collins and Krull were injured?
      I6           A     Tt must have been, but I can't say for
      L1     sure. I just remember hearing that from somewhere                      -



      1B           O     Okay. Is it possible t.hat in writing your
      L9     report after the fact you had learned that they were
      )n     injured and then maybe included that information a
             1it.t.1e t.oo early chronologically in your report?
                                                                                            I



      2I
      22         A    No. I remember I don't know I
      23     honestly don't remember when or where. Brr! I just
      .A
      L1     remember knowing that they were both going to the
      25      hospit.al.

                                                                                          Page 70
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 2 Page 38
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3132 Page 15 of 49




            Richard Fischer                                                      February 23,2017

       1      treatment        ?

       2             A I can't say specifics because I don't know
       3      what they do. But they were doing stuff constantly.
       4      They were never staying still  just watching him.
       5      They were doing something. But I canrt say for sure
       6      what       it   was.
       1             o         So talk t.o me about the shot. that. you saw.
       o      What  did    did you actually personally witness one
       9      of the paramedics give Mr. Phounsy a shot?
      10          A     I remember the shot going in, and I think
      11_     someone e.Lse had saj-d, "Oh, this should cal-m him
      T2      down" " or something. Something along those l-ines.
      13      But I don't      that's pretty much it.
      L4          O And it was a paramedj-c that gave the shot?
      15          A     Oh, yes. It wasn't one of us.
      I6          O     Where on Mr. Phounsy was the shot given?
      L'7         A     To tell you the truth, I don't remember
      1B      exactly where.
      T9          O    All right.
      20               After the shot did you    well-, did the
      21      shot have any effect on Mr. Phounsy?
      22          A    It didn't seem to, no.
      23          O    No? What did you do after you saw the
      24      shot? Did you stand there wi-th Mr. Phounsy, or did
      25      you go do other things             ?



                                                                                             Page 75
                         LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                       Exhibit 2 Page 39
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3133 Page 16 of 49




            Richard Fischer                                                February 23,2017

       1      do use profanity so
       2          O    Did you hear any other deputies use any
       3      profanity towards Mr. Phounsy at any point during
       4      this incident?
       5          A    Again, I don't recafl specifics. Itfs
       6      possible and probable, but I donrt know for sure.
       '7
                  O     But you're certain you didnft hear any
              deputies laughing outside in t.he driveway?
       9           A   I don't remember that, flo.
      10           O   So what. was Mr. Phounsy's demeanor outside
      11      in the driveway when you saw him?
      I2           A   r bel-ieve he did    he was constantly
      13      moving. It wasn't so violent as much, buL he was
      74      still going     like just constant.
      15               And t.hen I remember them saying, "Okay, w€
      T6      gotta    let's go to t.he hospital . " But I don't
      I1      have like a whole lot of outside in the driveway
      1B      contact with him.
      I9          O    Did he seem somewhaL calmed down from the
      )o      way he was in the hallway?
      2I               MR. OSTERBERG: Objection. Vague and
      22      ambiguous as to time and the meaning of "somewhat
      ZJ      calmed down. "
      .A
      LA      BY MR. McBRIDE:
      25            O         Let me ask it a different      way.


                                                                                       Page 77
                    LITIVATE REPORTING + TRIAL SERVICES 1877.77113312 | litivate.com

                                    Exhibit 2 Page 40
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3134 Page 17 of 49




            Richard Fischer                                                         February 23,2017

       1                   you saw Mr. Phounsy in the driveway,
                            When
       2      did he seem more calm than he was when he was in the
       3      hallway?
       4                    MR      .   OSTERBERG   :     Same ob j ect j-ons   .


       5                    THE WITNESS:                Still   answer?
       6      BY MR. MCBRIDE:
       1           n
                   U
                             Vae
                             IgJ.



       U          A     I would say no. He was he was just
       9      going nonstop. I coul-dn't    f don't remember I
      10      never like had my hands on him in t.he driveway. So
      11      f couldn't say for sure the tension he was giving.
      I2      But he was just constantly moving l-ike the whole
      13      contact. So I couldn't give you a direct answer on
      I4      that.
      15          O     Okay. So when you saw him, he was
      I6      constantly moving?
      L1          A     Yes-
      1B          O     But would you describe him in the driveway
      T9      as violently resisting?
      20          A     Violently resisting? I guess based on
      21      everything at that timer Do. Definitely resisting,
      22      t.hough, but
      23          O    A1l right. Woufd you describe Mr. Phounsy
      zzr     when you saw him in the driveway as being combative?
      25          A    Just -- for me it.'s hard to say combative

                                                                                             Page 78
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                         Exhibit 2 Page 41
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3135 Page 18 of 49




           Richard Fischer                                                 February 23,2017

       1     right. then because, obviousfy, he was restrained so
       2     he couldnft have.
       3               Based on the totality of every'thi.g, I
       4     beli-eve he was trying to escape and woul-d be
       5     combative had he not. been max restrained. So        I
                                                                  I

       6     know I kind of roundabout your question, sir.     I tm
       7     sorry.
       B               But at that time doing what he was doing, I
       9     woul-dn't call that      I wou]d still caLl- it
      r0     combative, but. I don't think on the level t.hat.
      11     you're trying to get dt, if that makes sense.
      t2          O    So he was restrained, though? So you would
      13     agree that he could not have harmed any deputies
      t4     whil-e he was restrained?
      l5          A    He could st.ill harm but in a different
      I6     capacity. His head is still loose. You know, it's
      L1     not uncommon if they were able to escape the
      1B     restraints, you know, but. I giuess on a fower level
      t9     of combativeness.
      20         O   Have you ever     in your experi-ence prior
      2I     to this, Lhe approximately five t.o 10 tj-mes you were
      22     involved in placing maximum restraint.s on somebody,
      23     of those times in which you correctly applied the
      24     maximum resLraints, have you ever had an individual
      25     break out of them?

                                                                                       Page 79
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                 Exhibit 2 Page 42
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3136 Page 19 of 49




            Richard Fischer                                                  February 23,2017

       1           A  I didn't hear thatr oo.
       2          O Were you personally concerned that
       3      Mr. Phounsy could potentially go into cardiac
       4      arre st ?
       5           A    Wel-l, thaL's always a concern. Anytime you
       6      have anybody in custody, especi-alIy     well, I guess
       '7
              it's    it's      it's a concern of every contact                -



       B      So, yes.
        9          O What specifically about Mr. Phounsy led                       you

      10      t.o be concerned that he coul-d go into cardiac
      11      arre st   ?

      1a
      LZ            A   Wel-l, agai-n, I believed him to be possibly
      13      under t.he inf l-uence. I know people who use any type
      I4      of drugs, it can affect your heart rate, your       any

      15      of your internal orqans, reallY.
       L6              So to me it was ;ust a concern that You
       L1     just have, I guess. I don't know if it's ingrained
       1B     in us. But specifically for him, I would just say
       I9     more so because he was probably under the influence
       20     SO

       2I           a  AII right.
       22              What did you    what. st.eps, if dny, did                   you

              take as a result of this concern for Mr. Phounsy
       24     possibly going into cardiac arrest?
       25         A    For me just constanL monitoring. Every

                                                                                          Page 87
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                  Exhibit 2 Page 43
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3137 Page 20 of 49




            Richard Fischer                                                      February 23,2017

       1      time I       was    t.he guy next t o him, T just made sure             he

       2      was giood, breathing, what.not.
       3            U  AII right.
       4               But you alreadY test.ified when you were out
       5      in the driveway you weren't reallY paying attention
       6      to him.
       1          A     Oh, out there I didn't . Right . That's
       a      correct. I'm sorry. I was speaking of later.
       9          O All right. You were talking about later in
      10      the ambul-ance?
      1l-           A         Yes.
      t2            a)        Okay.
      13                      So your rePort        saYS   on one, t.wo, threet
      I4      four, five, page five    or page onef paragraPh
      15      five, you assisted medics in escorting Mr. PhounsY
      L6      to the ambulance ?
      L'7           fI        Yes.
      18                      What did you do to help escort Mr. PhounsY
      19       to the       ambulance    ?


      20            A          I believe I was just walking next to him.
       )1           O          Was Mr. PhounsY handcuffed to the gurneY?
       22            A         To the gurneY?
       23            O           Yes.
       24            A           I believe he    was   just handcuffed behind his
       25      back stilt.

                                                                                               Page 88
                         LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | litivate'com

                                        Exhibit 2 Page 44
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3138 Page 21 of 49




             Richard Fischer                                                  February 23,2017

       1            O         Alt right.       How was   Mr. Phounsy on the
       2       gurney?
       ?            A          To teII    you the truth,     I don'L   remember

       4       exactly.
       5             O         Was   he on his back?
       6             A         I don'L remember. I couldn't tell you'
       '7
                   O           So you can't say if he was in a Prone
       U       position?
       9           A     Yeah, I couldn't say for sure.
      10           a     Can you say if he was in t'he recovery
      11       position?
      L2           A     No, I cou.l-dn't say for sure.
      13           O     Do you recall anybody      any of the medics
      I4       saying t.o you or any of the other deputies that he
      l-5      needs to be in a recovery position whil-e on the
      T6        gurney?
      T7             A    I don't remember thatr Do.
      t8            O     Before Mr. Phounsy was placed in the
      L9        ambulance, did you check his restraints to make sure
      20        that t.hey were still- on him correctly?
       2I            A   I don't think f did' no.
       22           O    Before you got int.o the ambulance did you
       23       check the restraints to make sure Mr. Phounsy could
       .A
       LA       breathe   ?

       z-J            A        Well-, Y€s. I was           T -- can I back that

                                                                                           Page 89
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                         Exhibit 2 Page 45
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3139 Page 22 of 49




             Richard Fischer                                                  February 23,2017

        1      up? I'm sorry.
        2           O          Yes.
        3           A    I don't think   I didn't check the
        4      restraints to see if he can breathe. I was just
        5      checking to see if he could breathe. Make sure he
        6      was breathing sti11.
        1            O         Okay.
                               So before we get to the ambulance part, is
        9      this anything else you. did there on scene that you
      10       remember, other than what. you've described?
      11-          A    No.

      T2           O    Did you have any conversations with any
      13       deputies, other than what you've described?
      L4             A  f donrt believe so.
      15           O AII right.. So when you were in the
      L6       ambulance, how were you guys situated?
       L1          A    Mr. Phounsy was so going to the back
       1B      we were in the back of the ambulance. If you go all
       t9      the way to the back, I was on     I'm just speaking
       20      in terms of we're facing the ambulance now. I was
       21-     on the right side.
       22                Mr. Phounsy was on his recovery position
       ZJ      in the recovery position on his left side. And
       24      there was a medic next to me and another medic next
       25      to him.

                                                                                          Page 90
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771.?312 | litivate.com

                                       Exhibit 2 Page 46
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3140 Page 23 of 49




           Richard Fischer                                                  February 23,2017

       1     around here too       so

       2         O    Okay. And then can you just draw just
       3     generally a rectangle where you remember Mr. Phounsy
       4     and then put a P in the middle?
       5          A          (Witness compLies.   )


       6         O     You said Mr. PhounsY was on   in the
       1     recovery position on his l-eft. side?
                 A     Left side, yes.
       9         O     So he was facing you?
      10         A     He was facing fre, yes.
      11               All right.
      L2               So, when you got into the ambulance, did
      13     you see t.he medics provide any assessment or
      I4     treatment to Mr. Phounsy?
      15         A    Yes.  They wefl, treatment, I donrt know
      I5     for sure. But. I just know they were constantly
      L7     doing stuff, and f can't    I can't say for sure
      18     what it was.
      I9                   they are touching hj-m, checking his
                             But
      20     vitals.   They were doing stuff     medical stuff that
      27     I 'm just not f amil-iar with. But they were     I just
      22     remember constant they were doing somet.hing.
      ZJ          O    All right
      24               So in the ambul-ance Mr. Phounsy had cafmed
      25     down to the point where these paramedics were at

                                                                                        Page 92
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.P312 | litivate.com

                                   Exhibit 2 Page 47
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3141 Page 24 of 49




           Richard Fischer                                                  February 23,2017

       1     least abl-e t.o check his vital-s?
       )         A     I remember them checking it.  So     but
       3     as soon as we got in there, I was placing downward
       4     pressure on his head, and I was able to control him
       5     enoug:h to where I know they were doing stuff.
       6     So

       1          O      All right.
       a          A      So in that sense he was cal-m enough to                be

       9     monitored.
      10         O    Describe to me how Mr. PhounsY was
      11     restrained while you were in the ambulance.
      I2         A    WeIl, he was max restrained still.
      13         O     So he had handcuffs on?
      T4           A         Yes.
      15           O         Behind his back?
      I6           A  I believe, yes.
      L1         O    He stilL had the max restraints on?
      1B         A    Still had the max restraints on.
      I9         O    And you don't remember whether or not he
      20     was handcuffed to the gurneY?
      2I         A    I -- T can safely assume he probably was
      22     also, but I don't remember for sure. But I'm pretty
      ZJ     sure he would have been' though.
      24         O    Handcuffed to the gurneY?
      25           A         Yes.

                                                                                         Page 93
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                    Exhibit 2 Page 48
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3142 Page 25 of 49




            Richard Fischer                                                 February 23,2017

       t-            O        Is that. your pracLice at t.he Sheriff 's
       t      Department       ?


       3             A        Itts   j                 of the
                                         ust you take the totality
       4      circumstances. Him stiIl constantly not going with
       5      t.he program to keep him as secure as possib1e. So
       6      in this situation, Yes.
       1          O And typically where would you apply the
       o      handcuffs on him to attach it. to the gurney? Is it
       9      something that. would be attached to his wrist.?
      10          A    Just kind of wherever you can. Even the
      11      forearm or something. But just to the gurney/ one
      L2      of the poles going uP.
      r3          O    Okay. And there were also seatbelts that
      L4      attached Mr. PhounsY to the gurneY?
      15          A    Yes. I believe there was.
      T6          O    How many? Do You remember?
      L'7         A    I know most gurneys have three, I believe,
      IB      but I couldn't say    I can't say for sure.
      I9          O    And do you recall where the straps     what

      20      portion of Mr. Phounsy's body the straps crossed?
      2I           A     f don't know.
      22           ODo      you know if        based on you being right
      23      there with Mr. Phounsy, do you know if those
      24      seatbel-t s were re st ri ct ing hls ability t.o breathe at
      25      alf?

                                                                                         Page 94
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate'com

                                         Exhibit 2 Page 49
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3143 Page 26 of 49




           Richard Fischer                                                         February 23,2017

       1          A            No. He was breathing while I was there
       2     stiIl.
       3          O            How    do you   know?

       4          A            Because I can feel his              well,    hj-m

       5     constantly moving. I know he was. And then T was
       6     just looking at his    the rise and fall of his
       1     chest as well.
       o         O    AII right. So, in addition to the
       9     handcuffs, the cuffs to the qurney potent ially, the
      10     maximum restraints, and t.he seatbelt., you were
      11     applying downward pressure to Mr. Phounsy's head?
      L2              A        YgS.

      13              O        With one hand or two          hands?

      I4              A        Both hands.
      l5              u         So   you would have had your hands on the
      I6     right side of his head?
      I1         A    That's correct, Yes.
      18          O   Can you demonstraLe to me how you                        were

      T9     holding down on his head?
      20         A     Just like that. with my palms (indicatitg).
      2I         O     Okay.. On hls forehead or on his ear?
      22         A     So just kind of both hands l-ike this
             (indicatitg) . Forehead, the temple, the side of his
      24      head.
      25              O         A11 right.

                                                                                               Page 95
                          LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                        Exhibit 2 Page 50
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3144 Page 27 of 49




            Richard Fischer                                                 February 23,2017

       1                      On a scale of 1 to 10, with 10 being as
       2      hard as you could push down, how hard were you
       3      holding Mr. Phounsy's head down?
       4          A    I was holding it a good 9 to 10. He was
       5      moving that    tfrat strong so
       6          O    So you were holding him essentially as hard
       1      as you could hold someone down?
       B          A    Yeah.
       9          O    All- right.
      10               So, given all of those waYS in which
      t-1     Mr. Phounsy was being restrained at t.hat time,                 You

      L2      said he was still moving?
      13          A     Mm-hmm. Yes.
      I4          O     How was he stiIl  moving?
      15          A     Just head going back and forth. His body,
      I6      he was trying to move his body. His body was pretty
      L1      secured, but he was stitl able to move it, and it
      1B      was just const.ant, just. tensi-ng and ;ust going   I
      I9      don't want to say     just going side to side hard.
      20            O         OkaY.

      2I               While Mr. Phounsy was on t.he qurney/ were
       22     his legs    his legs were, obvi-ously, still bent.
       ZJ     back if he was in the maximum restraints.
       24           A         Yes.
       25           O         Were his legs hanging off the gurney at.

                                                                                         Page 96
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                      Exhibit 2 Page 51
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3145 Page 28 of 49




            Richard Fischer                                                   February 23,2017

       1-     there's not a lot of ways in which hi-s body could
       )      move or at. least move very far.
       3               MR. DEAN: Lacks foundation.    Assumes

       4      facts.
       q                      MR.     OSTERBERG: Join.
       6                      THE     WITNESS: Well, you're stil-l       abl-e to
       1      move. It I s not like you're perfectly just
       o
       I      absolut ely restricted.   And your head is actually

       9      very still agile.
      10                So     and, yeah, his body     that's
      l1      that's kind of why I was it was surprising for
      I2        r because after
              1T1€                a long physical al-t.ercation that
      13      he was j ust involved in to st.ilf constantly, even
      L4      after griven a shot, and constantly just not letting
      15      go. That's why it was just        it would surprise me
      I6      being there             SO

      L7      BY     MR   McBRIDE

      1B              O       Did you see one shot. or two?
      L9              A       I'm sorry?
      20              O       Did you see one in ject.ion or two
      2I      in j ect ions       ?


      22              A       Ibelieveljust           saw one.
      23              O       Okay.
       24                     So what happened after you guys left            in the
       25     ambulance       ?



                                                                                          Page 98
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                           Exhibit 2 Page 52
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3146 Page 29 of 49




            Richard Fischer                                                  February 23,2017

       1           A    I bel-ieve we were going to Grossmont
       2      Hospital . And      wel-l-, that just  his demeanor
       3      continued the whole time. So I just kept the
       4      downward pressure.
       5          O    Do you know whose decis.ion it was to
       6      transport Mr. Phounsy in t.he max restraints?
       '7
                  A    I do not know.
       I          O    Did you guys    whil-e You were in the
       9      ambulance were you lights and sirens or were you
      10            A         We were lights and sirens, I believe.
      11            O         Do you specifically remember the lights or
      IZ      sj-rens being on?
      13            A         You know what? To be honest, I don't.               I
      I4      just know itts common pract.ice. Every time I have
      15      ridden in the back of an ambulance, theyrve gone
      I6      liqhts and sirens so    but f canrt    I honesty
      L1      don't     remember.
      1B            O         I'l-I take that marker.
      L9            A         I'm sorry.
      20            O         You're about to get it on your shirt.
      2I            A         Thank you.
      22            O  That would be a travestY.
      z3               Was t.here anything    at the point you got
      24      in the ambulance, did you bel-ieve Mr. Phounsy was in
      z3      critical condition?

                                                                                          Page 99
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                    Exhibit 2 Page 53
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3147 Page 30 of 49




            Richard Fischer                                                      February 23,2017

       1               I just     f -- with my experience with
       2      ambulances/ suspects or deputies or anybody, they
       3      constantly go fast. if    they usually go Code 3. T
       4      mean, ;ust    I would say the majority of the time
       5      anyways.
       6             O        But. there are times in which they do not go
       '7
              1   ight s and sirens?
       o
       I                      MR.    OSTERBERG:      Ob   ject.ion.   Vague and
       9      ambiguous.
      10                      THE WITNESS:         Oh, I canrt say for sure.
      11                      MR.    OSTERBERG:      Objection.       Vague and

      I2      ambiguous.
      13                      THE WITNESS: And            I canrt say for sure.
      L4      BY    MR.     McBRIDB:

      15             O        Have you ever been in an ambulance with
      I6      either a suspect OI a deputy going to the hospital
      L1      where the ambulance did not go lights and sirens?
      1B               I have not.
                     f1.



      I9             I         Never   ?

      20             A         No.

      2T             O A1l right.
      22               At that. point. in the ambul-ance who was in
      23      charge of Mr. Phounsy?
      24          A    I guess myself as far as       welI, I
      25      guess -- yeah, he was in custody.

                                                                                          Page 101
                         LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                           Exhibit 2 Page 54
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3148 Page 31 of 49




            Richard Fischer                                                 February 23,2017

       1                    MR. DEAN: Let me interject.            Vague and
       2      ambiguous       with respect. to "in charge." For what
       3      purpose   ?     Medical care or law enforcement care?              tt   In

       4      charge" is vag'ue         and ambiguous
       5                      MR.   MCBRIDE   Okay.

       6      BY MR. MCBRIDE:
       '7
                    O     ahead. You were saYing?
                              Go
       a            A  Wel-l, yeah, I guess -- he was in custody so
       9      he was in my custody. So I was in charge of him as
      10      far as him and medical personnel was whoever was
      11      back there was in charge of     kind of like we both
      I2      had a job to do. So we both      I guess both of us.
      13      But as far as law enforcement, I was the only one
      L4      back there.
      15            O         So if the medics had wanted to get
      I6      Mr. Phounsy out of the maximum restraints, whose
      LI      decision woul-d that have been?
      18          A    That's a good question. Honestly, it
      I9      would    ultimately it would be up to me.
      20          O    Did the medics ever ask you to get    well'
      2I      prior to Mr. Phounsy going into cardiac arrest, did
      22      the paramedics ever ask you to get him out of the
      ZJ      maximum       resLraints?
      24            A         I don't. bel-ieve so.
      25            a         Did you hear t.he paramedics ask any law

                                                                                           Page 102
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                      Exhibit 2 Page 55
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3149 Page 32 of 49




            Richard Fischer                                                   February 23,2017

       1      enforcement deputy to remove the maximum restraints
       2      from Mr. Phounsy?
       3             A        No.

       4             O Okay. So what happened, thenr oh the ride?
       5             A Then event.ually he just stopped moving his
       6      head around and stopped struggli.g, I guess you
       1      could say. And when he stopped strugqlitg, that's
       U      when I released my pressurer mY downward pressure.
       9      And I just kind of teft my hands over his head in
      10      case he picked it up again, starLed aqain. And he
      l1      just        he was still      breathing. I remember
      L2      specifically          seeing his    the rise and fal-l of his
      13      chest and
      I4          O     Let me stop You there.
      l5                At any poj-nt did You see any of the
      I6      paramedics att.empt to place a blood pressure cuff                    on

      I7      Mr.    Phounsy?
      IO             A        I   am   not   I can't say for sure.          I don't
      L9      know.
      20             O        What about an oxygen mask?
      2L             A At that point in time, I don't     I don't
      22      bel-ieve   I can'L say for sure. So I don't know.
                   O   Okay. At some point in the ambul-ance did
      24      you ask the paramedics to place a spit. sock on
      z,J      Mr.   Phounsy?


                                                                                        Page 103
                      LITIVATE REPORTING + TRIAL SERVICES | 877.77-1.9312 | litivate.com

                                       Exhibit 2 Page 56
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3150 Page 33 of 49




               Richard Fischer                                                February 23,2017

       1-             O          So was this      one t.o two minutes after you
       )         rel-eased the pressure and were kind of holding your
       3         hands over his head, is that when one of the
       4         paramedics said, "Is he finally             calmed down"?
       5              A          Yes.
           6           O         And what did you say?
       7              A          And I said, "Yeah, f inalf y, tt or something
           o
           O     like.
           9          O          And then what happened?
      r0              A          And then again a short t.ime later he was
      1t-        I mean, he was constantly moniLoring. But. finally
      I2         he was just like, "Oh," and he checked him again.
      13         And then he's like, "Hey, he's not breathing."
      I4         And    or he said, "He coded." f'm sorry. And then
      15         so they started doing stuff and working on him some
      16         more     so

      I7               O  All right.
      1B                  So do you recall which paramedic it. was/
      L9         the one that you indicated M1 or M2, t.hat finally
      )i         checked Mr. Phounsy and said that he coded?
      2I                  MR. DEAN: Argumentative with respect to
      22         t.he word "finalfy."          And vague and ambiguous.
      23                         MR, OSTERBERG: Misstates testimony as
      24         wel-1.
      ttr,                       THE    WITNESS: I believe it was     M1.


                                                                                       Page 109
                        LITIVATE REPORTING + TRIAL SERVICES 1877.771.33121 litivate.com

                                         Exhibit 2 Page 57
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3151 Page 34 of 49




            Richard Fischer                                                   February 23,2017

       I      BY MR. MCBRIDE:
       2           O          A11 right.
       3                Did you see    the paramedic that's in the
       4      Ml position, did you see him get up and move from
       5      that seat at any point. during the ride?
       6          A     I honestlY don't remember.
       1          O     AII right.
       B                So what happened as soon as the paramedic
       9      announced that Mr. Phounsy had coded?
      10            A  Both of them were    again' more medical-
      11      stuff. They were like, "Okay. We gotta do this, we
      I2      gotta do that. " And then they were just working on
      13      him medically.
      !4          O    Alt right. What did you see them do to
      15      work on Mr. PhounsY medicallY?
      L6          A    Again, I     theY were     I know theY
      L'l     were    I bel-ieve they gave him like this thing over
      1Q
      IU      the    T don't know what i-t's cal-led. Just stuf f to
      I9      like help him breathe. And and, honestly' I
      20      don't know. Just medical- stuf f that I
      2I          O    Okay. Did you see them at any point start
      22       CPR?

       ZJ             nA      Vaq
                              !UU.



       24             O       How long after     the medic said he coded          was

       25      it before theY started doing             CPR?


                                                                                           Page 1 10
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate'com

                                     Exhibit 2 Page 58
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3152 Page 35 of 49




            Richard Fischer                                                   February 23,2017

       1           A   I believe it was almost instantly.    It was
       2      just    again, I don't know what tools they have or
       3      whatnot. But they were just constantly just over
       4      him and doing     working on him medically.
       5           O   So what. do you do? After they say he's
       6      coded and they start. doing the medical stuff, what
       '7
              do you do? Do you step back at that point?
       B           A   Yes. They're more expert s at it than I am.
       9      So I let them do what they need to do. I just       I
      10      may have tol-d them, "H"y, whatever you need from me,
      11      l-et me know or whatnot.              tt



      I2                      But I just kind of wanted to get out of the
      13      way to let them work so                    but I think I lust
      I4      stayed              Itm   sorry.
      15            O         No.       Go ahead.
       L6           A         I think I just stayed in the same seating
       I1     position I           was,    or at least in that area.
       1B           O         So you didn't wa.l-k to, sdy, the back of the
       L9     ambulance       ?


       20           A         While they were stil-1 driving?
       27           O         Yes.
       22           A         I don't          I donft remember that.
                    O         How many       minutes did the drive last after
       24     the medic said he              coded before you guys actually
       25     pulled in and the doors                    the back doors were

                                                                                      Page 111
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                          Exhibit 2 Page 59
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3153 Page 36 of 49




            Richard Fischer                                                 February 23,2017

       1                      So how long after starting CPR was it
       2      before t.he medics asked you to take the restraints
       3      off?
       A
       a                MR. OSTERBERG: Objection. Misstates
       5      testimony. Lacks foundation.
       6                      THE WITNESS: IT WAS         I dON,t    KNOW

       '7
              exactly again. But it was soon afLer. I mean, it
       O      was they were doing stuff. Do this, do that.
       9      And then it was l-ike, "Hey we gotta get the
      10      restraints" off so
      1t-     BY MR. MCBRIDE:
      T2          O     So did you start. trying to get the
      13      restraints off at that point?
      I4          A     Yes.
      15          O     So how long were you trying to get t.he
      L6      restraints off before you actually pulled into the
      r'7     hospital    ?

      1B                      The reason I'm asking is how close to the
      I9      hospital were you before you actually started trying
      20      to get t.he restraints off ?
      2I          A     I don't know exactly where we were. But I
      22      know as soon as he asked me to, I started     I at
      23      least unclipped      I know I remember unclipping
      24      the legs. And then right then we pulled in.
      25                And then I think    welf, Deputy Brooke' I

                                                                                        Page 1 13
                    LITIVATE REPORTING + TRIAL SERVICES 1877.771.3,312 | litivate.com

                                    Exhibit 2 Page 60
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3154 Page 37 of 49




           Richard Fischer                                                 February 23,2017

       1     think he heard me, obviously. So as soon as those
       2     doors opened, he was right there. Then he jumped
       3     up, and then we started taking the cord cuffs off.
       4          O   So just so I understand the sequence of
       5     events, one of the medics says he coded. They start
       6     doing medic.4l stuff . They begin doing CPR.
       1              At some point they ask you to take the
       B     resLraints off . You believe you at l-east get the
       9     cord attaching the ankles to the waist off. And, as
      10     soon as that happens, you're there, the door opens'
      11     and Deput.y Brooke is there?
      L2         A    That sounds about right, Y€s.
      13        O    Okay. So, when Deputy Brooke opens t.he
      I4     door, what happens?
      15        A     I just     I think I maY have tofd him,
      L6     "Heyr w€ gotta get the max resLraints off."     So he
      L1     jumps up. He had a knife or scissors or something.
      1B     And he's' l-ike, "Yeah, just cut it, " so we started
      T9     cutting them.
      20           O         Were those restraints      pretty tight?
      2L                     MR. DEAN: Vague and ambiguous. On the
      22      feet? Overbroad with respect to restraints tight.
      ZJ     BY MR. MCBRIDE:
      24           O         Were the restraints     qenerally pretty tight?
      25                     MR. DEAN: Same objection.

                                                                                     Page 114
                    LITIVATE REPORTING + TRIAL SERVLCES | 877.771.?312 | litivate.com

                                   Exhibit 2 Page 61
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3155 Page 38 of 49




            Richard Fischer                                                    February 23,2017

       I                      THE WITNESS:      Yes.    They needto be secure
       2      to where they can't               it's made to restri-ct
       3      movement, so they need            to be somewhat tight.
       4      BY MR. MCBRIDE:
       5            O         Were they t.oo tight       for you to get t.hem off
       6      without cutting them off?
       1                      MR. DtrAN: Overbroad again.            Lacks
       B      foundat ion         .

       9                                honestly don't know. I
                              THE WITNESS: T
      10      know we cut 'em 'cuz it's faster.   So we just                         we

      11      just cut 'em.
      I2      BY MR. McBRIDE:
      13            O       it Deputy Brooke t.hat took
                              Was
      I4      Mr. Phounsyts handcuffs off?
      15          A    I believe I'm the one who t.ook the
      L6      handcuffs off.
       I1         a    Did you get the handcuffs off after you got
       1B     the restraints cut off?
       I9         A     Yes.
       20         0     Did you have a key with you in the
       2T     ambulance       ?

       22           A         Yes.
       23           O         So what items did Deputy Brooke                well,
       Z+      fet me ask it this way.
       25               What portion of the restraints did Deputy

                                                                                         Page 115
                        LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                      Exhibit 2 Page 62
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3156 Page 39 of 49




            Richard Fischer                                                    February 23,2017

       1      Brooke cut off?
       2          A    Honestly, I dontt     I don't. remember. I
       ?      think he took off the majority, though, because he
       4      had a good knife so    if not all- but
       5          O All- right.. What were the paramedics doing
       6      while you and Deputy Brooke were removing the
       "1
              restraint s ?
       o
       U          A     They were continuing CPR. They were
       9      again, more medical stuff that I coul-dnf t tell you
      10      for sure. But they were doing stuff.
      11          O     So, after Lhe doors opened, how long did it
      L2      take you and Deputy Brooke to get the restraints
      13      completely off and the handcuffs off?
      t4          A     Definitely I would say less than a minute.
      15           O What. were the demeanor of the medics in the
      L6      ambulance after the one medic said Mr. Phounsy had
      11      coded?
      18           A          They     t.hey just. kind of          the demeanor
      t9      was just           they were 1ike, "Okay.            Let's go.    Do

      20      this. Do         that. Okay, you go here.       tt
                                                                    They   were kind
      2I      of just           T'm sorry.   l_ Ktnd   of get in the zone of
      22      like where I was at.
      23               So, yeah, they         were just.           they kind of
      24      like jumped up a l-evel of   I donrt know how to
      25      explain it.. But they were just really    " Okay,



                                                                                        Page 1 16
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                     Exhibit 2 Page 63
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3157 Page 40 of 49




            Richard Fischer                                                   February 23,2017

       1      he's coded. So we gotta do thisr w€ gotta do that.
       Z      They were just
       3                     (Whereupon the Deposition Officer
       4               requested the witness to speak sfower.)
       5                     (Discussion held off the record. )
       6               THE WITNESS: So, as soon as he said he
       1      coded, they took charge and began doing stuff a lot
       8      more quickly            quickly,       Y€s.
        9     BY MR. MCBRIDE:
      10            O         Did they seem concerned?
      11_           A         Yes.
      I2          O    Did either of the medj-cs at any point, for
      13      fack of a better word, yell at you that, "We need to
      L4      get these restraints off"?
      15          A    Yeah. I don't remember yelling. But I
      L5      know they told them, "Hey, likerr -- again, they kind
      I1      of took charge. Said, "Hey, 9et these restraints
      1Q
      IU      off like now." So     I don't. remember yellitg,
      19      though.
      20          O     Did they stress the need to get the
       t1     restraints off?
       22              MR. DBAN: Vague and ambi-guous. Lacks
       23     foundation with respect to the term ttstress.tt
       24                     THE WITNESS:       I   remember them   saying they
       25     need to get the restraints off.                Ca




                                                                                           Page 117
                     LITIVATE REPORTING + TRIAL SERVICES | 9ry.77-1 .3312 | litivate.com

                                     Exhibit 2 Page 64
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3158 Page 41 of 49




            Richard Fischer                                                     February 23,2017

       t-     onto his back at any time before you and DeputY
       2      Brooke cut the restraint s off and got the handcuffs
       3      off   him?

       4            A  I don't remember that, Do-
       5          O    Do you recall seeing Mr. Phounsy rolled to
       6      his back at that point on the gurneY?
       '7         A    After the resLraints were off?
                    t,        Yes.
        9           A  I -- honest.ly, I don't remember. I would
      10      assume sor but I can't say for sure.
      11-         O All right. So what happened at that point?
      L2      You get the resLraj-nts, the handcuffs off him. What
      13      happens at. that Point?
      14            A    They're continuing doing their medical
      15       stuff on him as they roll him to the emergency room/
      1"6      and t.hen me and Brooke are just there and just kind
      L'7      of     would just hang out outside the room as the
      1B       doctors sLarted gett.ing    they started doing their
      L9       announcements. So we got this, this is what
      20       happened, and then theY took over.
      21-          0   How long in total were you there at the
       22      hospital t.hat night?
       23         A     T don't. remember. I honestly don't
       24      remember. I wasnrt there the whole night, though'
       25         O Did you talk to any family members there at

                                                                                             Page 120
                         LITIVATE REPORTING + TRIAL SERVICES |1877.771.3312 | litivate.com

                                      Exhibit 2 Page 65
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3159 Page 42 of 49




           Richard Fischer                                                 February 23,2017

       1     wanted to if you hadn't used your hands in the
       2     ambulance.
       3               Is that correct?
       4         A     That's correct.
       5          O And he did so        you could feel- the
       6     tension      let me ask you this: Did you test.ify
       1     earlier that when Your hands were on his head, you
       o     coul-d feel- him trYing to move his head rn the
       9     ambulance?
      10           A  Yes. That's correct            "


      11         O    I'I1 ask You some specific questions about
      I2     him, whet.her or not he was actually cuffed to the
      13     gurney.
      L4                     Are you assuming t.hat r oL do you know that
      15     because you saw him cuffed to the gurneY?
      L6              MR  McBRfDE: Objection. Asked and
      L1      answered.
      10
      IU                     THE WITNESS:    Yeah, I would have to say
      I9      more I'm assuming that.
      20      BY MR. DEAN:
      2L          O    Do you have a specific recollection of
      22      using your key to unlock the handcuffs and actually
      ZJ      removing any handcuffs from any structure of the
      24      gurney itself?
      25                     MR. McBRIDE: Objection.         Vague and

                                                                                        Page 129
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                   Exhibit 2 Page 66
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3160 Page 43 of 49




             Richard Fischer                                                    February 23,2017

       1       you're not remembering at all- is the application of
       2       the spit sock to his head?
       3              A        That's       yes.
       4              O        Okay.
       5                       From the point the ambulance started moving
       6       from the driveway area to the point t.hat a paramedic
       '7
               said    to the point where you released your hands
       6
       o       from his head    do you have those Lwo Points in
        9      mind?
      10              A        Yes.
      11              O        OkaY.

      I2                In that time frame did it. ever appear to
      13       you that the paramedics didn't care what happened to
      I4       Mr. PhounsY?
      15           A    No.

      I6                MR. McBRIDE: Objection. Argumentative.
      I7       BY MR. DEAN:
      1B            O    That they were    in that time frame did it
      19        ever appear to you that the paramedics were doing
      20        something other than monitoring or dealinq with
      21        Mr.   Phounsy?
       a/)
       LZ.                     MR. McBRIDE: Objection.            Vague and
       23       ambiguous. Argumentat.ive. And cal-l-s for
       24       speculat ion.
       25                       THE WITNESS: NO.

                                                                                             Page 132
                          LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | litivate.com

                                        Exhibit 2 Page 67
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3161 Page 44 of 49




             Richard Fischer                                                  February 23,2017

       1       BY MR. DEAN:
       2           o     Did it appear to you that theY were always
       3       in that time frame busy doing something medically
       4       with respect to Mr. Phounsy?
       5                 MR. McBRIDE: Same oblections plus lacks

        6      foundation.
       1                       THE    WITNESS: Yes.
        U      BY MR. DEAN:
        9            O         rs that what it looked 1ike to         You?

      10             A         Yes.
      1-1                      MR. McBRIDE: Same objections
      I2       BY MR. DEAN:
      13             O        it be also fair to say that. your
                               Would
      I4       memory in June of 20L5 at the t.ime you were
      15       interviewed by the Homicide detectives your memory
      I6       was better about the details of the incident. than it
      L1        is today?
      18             A    Yes. That's fair to say.
      I9             a    A11 right.
      20                  Detective Patterson asked you     I'm going
      2I        t.o read a sect.ion and ask you if it refreshes your
      22        recol-lection. Let me explain what I mean by that.
                           I'm going to read You words that I'm
       24       telling    you are Your words.
       ntr
       LJ             A        Okay.

                                                                                        Page 133
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                        Exhibit 2 Page 68
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3162 Page 45 of 49




            Richard Fischer                                                        February 23,2017

       1              A         Yes.
       2          O And at that point a paramedic asked You,
       3      "Did he stop struggling" ?
       4               MR. McBRIDE: Ob ject.ion. Misstates prior
       q      test.imony.
       6                        THE     WITNESS: Something along those lines,
       1      \74 q


       B      BY MR. DEAN:
       9                        And you said something liker             "Yeah,
      10      finally"  or something like that?
      11          n   d That's correct.
      72          O     All right.
      13                Then did some tj-me go by until                    a

      T4      paramedic     until a paramedic said he                     coded?

      15              A         Yes.
      I6                        Between     the t.ime you lifted your hands off
      r-l     of his head              and the time a paramedic said he coded,
      1B      did you           see    that he was breathing?
      I9              H.         Yes.
      20                  (J     And did you do that by looking at his head,
      2I       seeang          his chest, hearing his breathing, what?
      22              A           I saw the rise and fall of his chest, and
      ZJ       he     was      stitl moving. He just wasn't struggling
      24       really.
      25                  o      Okay.

                                                                                                Page 135
                           LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                          Exhibit 2 Page 69
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3163 Page 46 of 49




            Richard Fischer                                               February 23,2017

       1                   So between t.he time you were able t'o lift'
       2      your hands from his head and you had that brief
       3      discussion wit.h the paramedics about him stopping
       4      struggling and the time a paramedic said he coded,
       5      you were seeing and reaf tzinq that he was breathing?
       6           A       Yes.
       1           O          In your statement it saYS/
       o
       U                            "They were like, 'We have to get
        9                     thisr -- 'these restraints off now.' By
      10                      that time we just got to Grossmont. "
      11                      My questj-on is:   Does that refresh your
      L2      recollection that     that when the paramedics asked
      13      you t.o take the restraints offr You were already at.
      L4      Gros smont      ?

      15            A         Yes.
      76            O   I know you said earl-ier that you don't know
      7'7     atl t.he medical stuff . But you also testified that
      1B      as soon as t.he paramedic said he coded, t.hey started
      L9      CPR activi-ties.
      20                Is that true?
      2t            A         Yes.
      22                      MR. McBRIDE: Objection.       Misstates prior
       t?     testimony.
       24     BY MR. DEAN:
       25           O         Did they begin the   CPR   activities    that   you

                                                                                          '136
                     LTIVATE REPORT|NG + TRTAL SERVTCES 1877.ry1.-ss12l litivate.cofage

                                     Exhibit 2 Page 70
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3164 Page 47 of 49




             Richard Fischer                                                 February 23,2017

       1       recognized as          CPR   activities   before all of the
       2       restraints were removed?
       3           A     Yes.
       4            O    And did they continue to do that unt.il               he

       5       was wheeled into the hospital?
       6            A      Yes.
       '7
                   O    The first. thing you did when the paramedi-c
               said, "We need to remove t.hese restraints" is unclip
       9       the cord that. connected his legs to the middle
      10       section of the maxamum restraint s
      11-                  Is that. correct?
      L2                   MR. McBRIDE: Objection.             Leading.
      13       BY MR. DEAN:
      1.4           O          Is that correct?
      15            A          Yes.
      I6           O    So the very first thing that happened is
      I7       his legs were free.
      1B           A    Yes.
      I9                MR. McBRIDE: Objection. Leading.
      20       Misstates prior testimony. Vague as to time.
      2L       BY MR. DEAN:
      22           O      And by legs free, I mean instead of his
      23       legs being fastened backwards towards his but.t.ocks
      24       area, they could now spread out, even though they
      )tr,     were st.il-l- bound together by the other cords?

                                                                                        Page 137
                     LITIVATE REPORTING + TRIAL SERVICES 1877.771.9912 | litivate.com

                                       Exhibit 2 Page 71
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3165 Page 48 of 49
                                                                                                      i   t--


               ard Fischer                                                         February 23,2017
                                                                                                                    i_
                                                                                                                    I

                        DECLARATTON UNDER PENALTY OF PER.JURY



                           I, RICHARD FISCHER, do hereby certify                   under
               enalty of perjury        that T hawe read the foregoing
               ranscript     of my deposition        taken on February 23,
          2Oa'7; that I have made such corrections                      as appear
          noted herein in ink,            initial-ed     by me; t.Lrat        my

          t_


          and correcL.
                                                 Z
                           DATED THIS                  day of
          2    o_l+, at                                         C-a\r         h
                                        city)                     (   State


                                                                        F SCHER

     i,


     li




   itl
                                                                                                                I

   l,)

    il




                                                                                           paqe 140
                  LlrlvATE REPORTING + TRIAL SERV|cES | 877.77i.3312 | titivate.com



                                    Exhibit 2 Page 72
Case 3:15-cv-02692-H-MDD Document 159-12 Filed 03/11/19 PageID.3166 Page 49 of 49




               Richard Fischer                                                             February 23,2017

           1                                    CERTIFICATE        OF

           2                 CALIFORNIA CERT]FIED SHORTHAND REPORTER
           3                     T,   the undersigned, a Certified                   Shorthand
           4     Reporter of the State of Cal-ifornia,                         do hereby
           5     cert.ify:
           6                     That the foregoing proceedings were taken
           1     before me at the time and place herein set forth;
           B     t.hat any wj-tnesses in the foregoing pioceedinqs,
           9     prior    to testifying,            were placed under oath; that                    a

      10         verbatim record of the proceedi-ngs was made by                               me

      1_ 1_      using machine shorthand which was thereafter
      72         Lranscribed under my direction;                    further,         that the
      t_3        foregoing i-s an accurate transcriptj-on                        thereof   .


      I4                         The dismantling          of this transcript            will-
      l-5        render the reporterrs               certificate         nul-I and void.
      I6                         I further      certify     that I am nei-ther
      L'7        financially          interested      in the action nor a relative
      1B         or employee of any attorney of any of the parties.
      79                         Reading and signingi was requested.
      20                         IN   WITNESS WHEREOF,        f have thj-s date
      a1
      LL         subscribed my          name.

      22

      ZJ         Dated:       March 4,       2017
                                                                        HLEEN    )      LAUGHLTN
      24                                                       CSR       No.    5845

      25


                                                                                                        Page 142
                         LITIVATE REPORTING + TRIAL SELVICES | 877.771.3312 | litivate.com

                                         Exhibit 2 Page 73
